


Exhibit 10.3

 

LEASE AND SUBLEASE

TERMINATION AGREEMENT

 

(7 and 9 Technology Park Drive, Westford, Massachusetts)

 

This Lease and Sublease Termination Agreement (“Agreement”) is made and entered
into this 11th day of August, 2010 by and among Michelson Farm-Westford
Technology Park V and VIII Limited Partnership, as successor to the Michelson
Farm-Westford Technology Park Trust, with a notice address in care of The
Gutierrez Company, Burlington Office Park, One Wall Street, Burlington, MA 01803
(the “Landlord”), Teradyne, Inc., as successor to GenRad, Inc., with a notice
address of 600 Riverpark Drive, North Reading, MA 01864 (the “Tenant”), and
Sonus Networks, Inc., with a notice address of 7 Technology Park Drive,
Westford, MA 01886 (the “Subtenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant executed two certain leases, both dated as of
July 26, 1996, and both amended by a certain First Amendment to Lease dated
May 20, 1997 and by a certain Amendment to Leases dated November 5, 2007
(collectively, the “Lease”), for the 230,000 rentable square feet of premises
located at 7 and 9 Technology Park Drive, Westford, Massachusetts (collectively,
the “Premises”).  At times herein, the term “Building 8 Lease” shall refer to
the Lease with respect to the building located at 9 Technology Park Drive,
Westford, Massachusetts and containing 100,000 rentable square feet of spaces
(“Building 8”), and the “Building 5 Lease” shall refer to the Lease with respect
to the building located at 7 Technology Park Drive, Westford, Massachusetts and
containing 130,000 rentable square feet of space (“Building 5”); and

 

WHEREAS, the Building 5 Lease has an expiration date of June 4, 2012 and the
Building 8 Lease has an expiration date of June 24, 2012; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Landlord and Tenant have agreed to terminate the Lease prior to the
applicable expiration date of the Lease, and to release each other from any and
all matters, claims, causes of action or demands, damages, real or personal,
known or unknown, arising out of or in any way related to or based upon the
Lease by Tenant of the Premises; and

 

WHEREAS, the Tenant and Subtenant executed a sublease, dated as of February 22,
2006, amended by a certain First Amendment to the Sublease dated August 14, 2006
(collectively, the “Sublease”) for Building 5 (the “Subleased Premises”). 
Landlord consented to the sublease in the Landlord Consent to Sublease dated
February 22, 2006 (the “Landlord Consent”).  The Sublease is subject to and
incorporates the terms of the Lease as set forth in the Sublease; and

 

WHEREAS, the Sublease has an expiration date of June 4, 2012; and

 

WHEREAS, Tenant and Subtenant have agreed to terminate the Sublease prior to the
expiration date of the Sublease, and Landlord, Tenant and Subtenant agree to
release each other from any and all matters, claims, causes of action or
demands, damages, real or personal known or unknown, arising out of or in any
way related to or based upon the Sublease, the Lease and/or the Subleased
Premises by the Subtenant.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

1.                                      Surrender of Premises and Subleased
Premises.  Prior to the Termination Date (as hereinafter defined), as
applicable, Tenant and Subtenant shall surrender and peaceably yield up the
Premises (specifically Building 5 or Building 8, as applicable) in such order,
repair and condition as Tenant and Subtenant are required to pursuant to
Section 12.1 of the Lease and Section 15.12 of the Sublease, respectively, and
any other applicable sections of the Lease and Sublease, and to make or cause to
be made any repairs necessary as a result of the removal of certain items
required to be removed by Tenant and Subtenant, including its personal property,
all signage

 

2

--------------------------------------------------------------------------------


 

installed by Tenant and Subtenant or on behalf of Tenant (or Subtenant) and any
communications equipment placed on the roof of Building 5 or Building 8, as
applicable, by Tenant and Subtenant or on behalf of Tenant (or Subtenant), if
applicable, and repair all damage resulting therefrom; provided, however that
Subtenant shall only be responsible for up to One Hundred Fifty Thousand and
NO/100 Dollars ($150,000.00) for any such repairs.  In no event shall Tenant be
responsible of any repair or restoration issues related to Building 5 and in no
event shall Subtenant be responsible of any repair or restoration issues related
to Building 8.  Tenant shall leave the Premises clean and neat in a tenantable
condition, as required pursuant to said Section 12.1 of the applicable Lease. 
Subtenant shall leave the Subleased Premises in broom clean condition pursuant
to Section 15.12 of the Sublease. Notwithstanding the foregoing, Landlord,
Tenant and Subtenant agree to the following: (i) that Subtenant’s existing
furniture described on Exhibit “A” attached hereto, and Subtenant’s equipment
described on Exhibit “B” attached hereto (together with the items described on
Exhibit “A”, the “Remaining Property”), except for the lab generator, which may
be removed at Subtenant’s discretion, shall remain at the Premises and become
the property of Landlord on the Termination Date, at the cost of $1.00 to
Landlord, and (ii) Tenant shall only be responsible to restore those items
within the Premises as described on Exhibit “C” attached hereto relating to
Building 8, and (iii) Subtenant shall only be responsible to restore those items
within the Premises as described on Exhibit “C” attached hereto relating to
Building 5, and (iv) the parties expressly agree that, except as set forth in
Exhibit C attached hereto, Subtenant shall not be required to remove certain
items it has been previously directed to remove pursuant to Section 9 of the
Landlord Consent.  Effective as of the Termination Date or such date as may be
extended pursuant to paragraph 4(c) below, Subtenant hereby conveys, transfers,
sets over, and grants to Landlord all of Subtenant’s right, title and interest
in and to all the Remaining Property, and on or before the Termination Date,
Subtenant

 

3

--------------------------------------------------------------------------------


 

shall execute and deliver to Landlord a Bill of Sale with respect to such
Remaining Property, substantially in the form attached hereto as Exhibit “D”.

 

2.                                      Termination of Lease and Sublease.  The
Building 5 Lease and Sublease shall both be terminated effective December 14,
2010 (the “Building 5 Termination Date”).  The Building 8 Lease shall be
terminated effective November 28, 2010 (the “Building 8 Termination Date”).  At
times, the Building 5 Termination Date and the Building 8 Termination Date shall
be hereinafter collectively referred to as the “Termination Date”.

 

3.                                      Termination Payment.  Tenant shall pay
to Landlord a lump sum of One Million One Hundred Thousand Dollars
($1,100,000.00) as a Termination Fee (hereinafter referred to as the
“Termination Fee”), which is Tenant’s full and final payment to Landlord under
the Lease in consideration of Landlord entering into this Agreement.  Tenant
shall pay the Termination Fee to Landlord on that certain date that is five
(5) business days after Tenant receives a fully executed original copy of both
this Agreement and of the Lender’s Consent attached hereto as Exhibit “E”. 
Tenant shall be responsible to pay all Rent allocable to the Premises under the
Lease through the Termination Date, as applicable, and any additional rent (e.g.
CAM and Taxes) shall be adjusted following the Termination Date, as provided in
the Lease.  Subtenant shall pay all Rent for the Subleased Premises under the
Sublease through the Building 5 Termination Date.  The parties acknowledge and
agree that Subtenant is under no obligation to pay the Termination Fee, in full
or in part, to neither Landlord nor Tenant nor any other party.

 

4.                                      Holdover. (a) Conditioned upon the
parties’ timely execution of this Agreement, and further conditioned upon the
parties’ timely performance of their respective obligations hereunder, including
Tenant’s surrender of possession of the Premises to Landlord by the Building 8
Termination Date and Subtenant’s surrender of possession of the Subleased
Premises to the Landlord and the Tenant by the Building 5 Termination Date, or
such date as may be extended pursuant to paragraph 4(c) below, and Tenant’s
payment of the Termination Fee by the date

 

4

--------------------------------------------------------------------------------


 

stated in paragraph 3 above, the Lease and Sublease shall hereby be terminated
effective on the Termination Date, as applicable, or such date as may be
extended pursuant to paragraph 4(c) below.

 

(b)           If Tenant fails to make the payment or fails to surrender Building
8 as required by this Agreement, Landlord hereby reserves all rights and
remedies under the Lease, including its rights to receive payment of all rents
due thereunder, including, without limitation, collecting any holdover damages
from Tenant that may result under the Lease, as applicable.  Subtenant shall
have no liability to Landlord for Tenant’s failure to surrender Building 8 as
required by this Agreement.

 

(c)           If Subtenant fails to surrender Building 5 as required by this
Agreement, the Subtenant shall be liable directly to Landlord, and not to
Tenant, for any holdover expenses and penalties equal to all rents due under the
Sublease, including, without limitation, collecting any holdover damages from
Subtenant. Tenant hereby waives any and all rights it may have regarding any
applicable holdover provisions under the Sublease and acknowledges that any
holdover rents and/or penalties shall be paid by Subtenant directly to Landlord
and not to Tenant.  Tenant shall have no liability to Landlord for Subtenant’s
failure to surrender Building 5 as required by this Agreement; however, if
necessary, Tenant shall, upon Landlord’s request, reasonably cooperate with
Landlord, at no cost to Tenant, in assisting Landlord to enforce its rights
against Subtenant hereunder (or the Sublease, if necessary).  Notwithstanding
the foregoing, Landlord agrees that Subtenant shall have the right, exercisable
by giving written notice to Landlord on or before September 1, 2010, to remain
in the laboratory portion of Building 5 for up to three (3) weeks following the
Building 5 Termination Date if necessary for Tenant to maintain a continuous
laboratory operational for its business operations without incurring any
holdover expenses and penalties, provided that, Tenant and its employees agree
to work harmoniously with Landlord and its contractors so as to not unreasonably
interfere with any work being done in the remaining

 

5

--------------------------------------------------------------------------------


 

portions of Building 5 (excluding the existing laboratory location).  Upon
expiration of such three (3) week time period, Tenant shall surrender and
peaceably yield up Building 5 in accordance with the foregoing provisions of
this Agreement and failure by Tenant to timely do so may subject Tenant to
holdover expenses and penalties as described above.

 

5.                                      Representations.  Landlord warrants and
represents to Tenant that it is the sole and lawful owner of all rights, title
and interest in and to the Premises.  Landlord, Tenant and Subtenant each
warrant and represent to the others that (i) it is the sole and lawful owner of
its respective rights, title and interest in and to the Premises and Subleased
Premises, including all released matters; (ii) it has not heretofore assigned or
transferred or purported to assign or transfer to any other person or entity the
Lease, Sublease or any released matter or any portion thereof, except Landlord
acknowledges that it has previously delivered a customary Assignment of Leases
and Rents to its lender, State Farm Life Insurance Company (the “Lender”); and
(iii) it has not made any claim, demand, obligation, liability, action or cause
of action arising from either the Lease or the Sublease.

 

6.                                      Mutual Releases.  (a) Effective as of
the Termination Date, as applicable, and subject to paragraphs 1, 2, 3 and 4,
Landlord and Tenant hereby forever release and discharge each other, their
servants, agents, directors, officers, partners and employees of and from any
and all demands of every kind and nature, in law, equity or otherwise, known or
unknown, suspected or unsuspected, disclosed or undisclosed, for damages, actual
and consequential, arising out of or any way related to or based upon the Lease,
except with respect to any claims that may survive the Lease pursuant to the
express terms and provisions thereof, if applicable.

 

(b)           Effective as of the Building 5 Termination Date and subject to
paragraphs 1, 2, 3 and 4,  Tenant and Subtenant hereby forever release and
discharge each other, their servants, agents, directors, officers, partners and
employees of and from any and all demands of every kind and nature, in law,
equity or otherwise, known or unknown, suspected or unsuspected, disclosed or

 

6

--------------------------------------------------------------------------------


 

undisclosed, for damages, actual and consequential, arising out of or any way
related to or based upon the Sublease or the Subleased Premises, except with
respect to any claims that may survive the Sublease pursuant to the express
terms and provisions thereof, if applicable.

 

(c)           Effective as of the Building 5 Termination Date or such later date
on which Tenant surrenders the entire Building 5 in the event that Subtenant
elects to remain in the laboratory portion of Building 5 for such additional
time as permitted in paragraph 4(c) above, as applicable, and subject to
paragraphs 1, 2, 3 and 4, Landlord and Subtenant hereby forever release and
discharge each other, their servants, agents, directors, officers, partners and
employees of and from any and all demands of every kind and nature, in law,
equity or otherwise, known or unknown, suspected or unsuspected, disclosed or
undisclosed, for damages, actual and consequential, arising out of or any way
related to or based upon the Sublease, the Building 5 Lease or the Subleased
Premises, except with respect to any claims that may survive the Sublease and/or
the Building 5 Lease and/or the Landlord’s Consent, as applicable, pursuant to
the express terms and provisions thereof, if applicable.

 

(d)           It is understood and agreed that this is a full, complete and
final release of all claims described as aforesaid, and Landlord, Tenant and
Subtenant agree that it shall apply to all unknown, unanticipated, unsuspected
and undisclosed claims, demands, liabilities, actions, or causes of action, in
law, equity, or otherwise, as well as those which are now known, anticipated,
suspected or disclosed which are predicated upon or arise from the Lease or
Sublease or the early termination of the Lease and Sublease.

 

7.                                      Continuing Obligations.  From the
effective date of this Agreement until the Termination Date, as applicable,
Landlord, Tenant and Subtenant shall continue to perform their obligations as
set forth in the Lease and Sublease, as applicable.

 

8.             Costs.  The parties hereto agree to bear their respective costs
and attorney’s fees.

 

7

--------------------------------------------------------------------------------


 

9.                                      Successors. This Agreement shall bind
Landlord’s, Tenant’s and Subtenant’s personal representatives, successors and
assigns and inure to the benefit of each party, their agents, directors,
officers, partners, employees, servants, successors, and assigns.

 

10.                               Interpretation. Landlord, Tenant and Subtenant
have reviewed and revised this Agreement and the normal rule of construction
that any ambiguities in this Agreement are to be resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Lease or Sublease, as applicable.

 

11.                               Integrated Agreement. All agreements,
covenants, representations, and warranties expressed and implied, oral and
written, of Landlord, Tenant or Subtenant concerning the subject matter hereof,
are contained herein.  No other agreements, covenants, representations, or
warranties, expressed or implied, oral or written, have been made among Landlord
and its attorneys, Tenant and its attorneys and Subtenant and its attorneys
concerning the subject matter herein.  All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants, and warranties among Landlord, Tenant and Subtenant covering the
subject matter hereof are merged herein.  This is an integrated agreement.  No
modification, alteration or change of any kind may be made to this Agreement
except in writing signed by each of the parties hereto.

 

12.                               Prevailing Party.  If any party defaults on
the terms of this Agreement, and legal action is required to enforce its
provisions, the prevailing party shall be entitled to receive from the
defaulting party(ies) a sum equal to the reasonable attorney’s fees and costs of
suit incurred by the prevailing party in enforcing its provisions, in addition
to any other damage to which the prevailing party is entitled.

 

13.                               Condition.  The effectiveness of this
Agreement is expressly contingent upon Landlord’s obtaining approval by the
Lender to enter into this Agreement, which shall be evidenced by the execution
of the Consent attached hereto as Exhibit “E” by the Lender.  If, for whatever
reason, the Lender does

 

8

--------------------------------------------------------------------------------


 

not sign the Consent within ten (10) days of the signing of this Agreement,
then: (a) this Agreement shall become null and void and of no further force and
effect for any purpose whatsoever; and (b) the Lease and Sublease shall continue
in full force and effect as if this Agreement were never entered into.

 

14.                               Governing Law.  This Agreement shall be deemed
to have been executed and delivered within The Commonwealth of Massachusetts,
and the rights and obligations of the parties shall be construed and enforced in
accordance with, and governed by, the laws of The Commonwealth of Massachusetts.

 

15.                               Limitation of Liability.  Except as otherwise
set forth herein, no party shall be liable to the other under any circumstances
for any exemplary, punitive, consequential or indirect damages.

 

16.                               Further Assurances.  Each party agrees to
cooperate with the other and to execute and deliver all such further instruments
and documents and do all such further acts and things as such party may be
reasonably requested to do from time to time by the other party in order to
carry out the provisions and objectives of this Agreement.

 

17.                               Landlord acknowledges and agrees that the
effectiveness of this Agreement is not conditioned upon Landlord’s entering into
any lease or other occupancy agreement with Subtenant or Tenant for the Premises
or the Subleased Premises or any portion thereof covering any period of time
subsequent to the date of this Agreement.

 

18.                               Notwithstanding anything to the contrary in
the Sublease, within five (5) business days after the Building 5 Termination
Date, or such later date on which Tenant surrenders the entire Building 5 in the
event that Subtenant elects to remain in the laboratory portion of Building 5
for such additional time as permitted in paragraph 4(c) above, Tenant shall
return to Subtenant, or elsewhere at Subtenant’s written direction, that certain
Irrevocable Letter of Credit No. 68011473, dated February 23, 2006, in the
amount of $300,000.00, which is currently held by Tenant as a security deposit
for the Subleased Premises.

 

9

--------------------------------------------------------------------------------


 

19.                               Each party hereto agrees that any other party
hereto may promptly make all filings with any authority or securities exchange
as may, in its reasonable judgment, be required or advisable in connection with
the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, by applicable law or by the rules and
regulations of any securities exchange.

 

20.                               TERMINATION OF NOTICE OF SUBLEASE. 
Simultaneously with the execution of this Agreement at the request of either
Tenant or Subtenant, Tenant and Subtenant shall execute, acknowledge and deliver
a Termination of Notice of Sublease in customary form for recording in the
Commonwealth of Massachusetts.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this instrument in multiple
counterparts, each of which shall have the full force and effect of an original
on the day and year first written above.

 

 

LANDLORD:

 

 

 

 

 

MICHELSON FARM-WESTFORD TECHNOLOGY PARK

 

 

V AND VIII LIMITED PARTNERSHIP

 

 

 

 

 

By:

The Gutierrez Company, General Partner

 

 

 

 

 

 

 

 

By:

/s/ Arthur J. Gutierrez, Jr.

 

 

Name:

Arthur J. Gutierrez, Jr.

 

Witness

Its:

President

 

 

 

 

 

Date:

08/11/10

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

TERADYNE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gregory R. Beecher

 

 

Name:

Gregory R. Beecher

 

Witness

Its:

Vice President and CFO

 

 

 

 

 

Date:

8/2/10

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

SONUS NETWORKS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Wayne Pastore

 

 

Name:

Wayne Pastore

 

Witness

Its:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

Date:

August 11, 2010

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LIST OF SUBTENANT FURNITURE

 

All Herman Miller Ethospace cubicle workstation furniture, including
miscellaneous Herman Miller components currently stored off-site at Sterling
Corporation Warehouse in Chelmsford, MA.

 

All main café table and chairs seating furniture

 

12

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

LIST OF SUBTENANT EQUIPMENT

 

Two (2) Trane 40 Ton Chiller’s

 

One (1) 100 kW Natural Gas Generator

 

13

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

LIST OF ITEMS TO BE RESTORED

 

9 Technology Park Drive — Building 8 — Tenant’s responsibility

 

Most recent HVAC Maintenance records of all units & sub-systems will be provided
and systems will be in good working order.

 

Most recent Sprinkler System inspection records and system will be in good
working order.

 

Most recent Duct Smoke Detector inspection records and detectors will be in good
working order.

 

Most recent Fire Alarm System inspection records and system will be in good
working order.

 

Window blinds will be repaired as necessary.

 

All exterior doors will be in good working order.

 

UPS system and data equipment located in the Tel/data closet in the office area
will be removed.

 

UPS system and data equipment located in the Manufacturing area closet will be
removed.

 

UPS system and data equipment located in the Tel/data closet on the loading dock
will be removed.

 

The spray booth located on the loading dock will be removed to roof line.

 

The metal cage strut and cage material located on the loading dock will be
removed.

 

The used copper pipe on the loading dock will be removed.

 

The used electric conduit will be removed from loading dock and adjacent
maintenance service closet.

 

The forklift battery charging station will be removed.

 

14

--------------------------------------------------------------------------------


 

7 Technology Park Drive — Building 5 — Subtenant’s responsibility

 

Remove all piping associated with supplemental cooling systems that will be
removed

 

Remove all pads, fencing and associated wiring and conduit for systems removed
(e.g., UPS / generator / lieberts / chillers / ceiling projectors) utilizing
good workmanship practices

 

Repair holes caused by the removal of equipment hanging on walls (e.g., card
readers / cameras / white boards / artwork / logos)

 

Repair damage to walls, doors, door frames, and glass

 

Repair damage to ceiling tiles or grid

 

Repair ceilings where equipment has been removed (e.g., drop down screens)

 

Replace any light bulbs that are inoperable

 

Ensure all building fire extinguishers are in good working order and repair
and/or replace as required

 

Ensure that all bathroom fixtures are in good working order (e.g. soap
dispensers / sanitary napkin dispensers / etc.) and repair and/or replace as
required

 

Ensure that all remaining millwork is in good working order and repair and/or
replace as required

 

Remove interior and exterior signage

 

Remove the water filtration system (only if non point of use type)

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

FORM OF BILL OF SALE

 

As of this        day of                           , 2010, Sonus Networks, Inc.
(“Seller”), in connection with its sublease of space located at and commonly
known as 7 Technology Park Drive, Westford, Massachusetts (the “Property”), for
and in consideration of the sum of ONE DOLLAR ($1.00) and other good and
valuable consideration to it paid by Michelson Farm-Westford Technology Park V
and VIII Limited Partnership (“Buyer”), the receipt and sufficiency of which are
hereby acknowledged, does hereby grant, bargain, sell, transfer and deliver unto
Buyer any and all personal property, fixtures and equipment (whether tangible or
otherwise) now located in or on the Property and used in connection therewith as
set forth in Exhibit A attached hereto and made a part hereof (the “Personal
Property”).  Seller conveys to Buyer the Personal Property in its physical
condition AS IS WHERE IS.

 

Seller does hereby warrant to Buyer that, to Seller’s knowledge, it has good and
marketable title to the Personal Property and Seller has the right to, and
hereby does, as of the date of execution hereof, convey the Personal Property to
Buyer, free and clear of all liens and security interests.

 

TO HAVE AND TO HOLD the Personal Property unto Buyer, its successors and
assigns, to its own use forever.

 

IN WITNESS WHEREOF, the Seller has hereunto set its hand and seal as of the date
first set forth above.

 

 

 

SELLER:

 

 

 

 

 

SONUS NETWORKS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

TO BILL OF SALE

 

17

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

CONSENT OF MORTGAGEE

 

The undersigned Mortgagee hereby consents and approves the terms and provisions
set forth in the Lease and Sublease Termination Agreement dated as of
August     , 2010, by and between Michelson Farm-Westford Technology Park V and
VIII Limited Partnership, Teradyne, Inc. and Sonus Networks, Inc.

 

 

 

 

MORTGAGEE:

 

 

 

 

 

STATE FARM LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

 

Witness

 

Name:

 

 

 

Its:

 

 

18

--------------------------------------------------------------------------------
